DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,947,604 to Sylvester.

Regarding claim 1, Sylvester discloses a glass panel support structure that supports multi-glazed glass (5) of which a circumferential edge part is bonded to a frame (1, 14) that frames all sides, the glass panel support structure comprising: a first structural sealant (13/20) that bonds an indoor-side glass plate of the multi-glazed glass and the frame over an entire circumference, forming a space between the frame and an outer edge of the first structural sealant (Fig.1 and 7; lower surface of 13 and 20 is spaced from 1); and a spacer (10, 11) provided between glass plates of the multi-glazed glass over the entire circumference, wherein, along a first direction perpendicular to an indoor and outdoor direction of the multi- glazed glass, a position of an inner circumferential surface of the spacer is located on outer circumferential side with respect to position of the inner circumferential surface of the first structural sealant (Fig. 1 and 7; inner surface of 10 is located outside of inner surface of 13/20).  
Regarding claim 2, wherein the inner circumferential surface of the spacer is located on the outer circumferential side with respect to the inner circumferential surface of the first structural sealant (Fig. 1 and 7; inner surface of 10 is located outside of inner surface of 13/20).  
Regarding claim 7, wherein a side surface of the multi-glazed glass on the indoor side is supported by the frame via the first structural sealant, and a space is formed between outer circumferential edge of the multi-glazed glass and the frame (Fig. 1 and 7; outer edge of 5 is spaced from 1). 
Regarding claim 8, wherein the spacer (10, 11) comprises a spacer member (10) and a second structural sealant (11) having a water stop function, and the first structural sealant and the second structural sealant are arranged to overlap each other in the first direction (Fig. 1 and 7; 11 overlaps laterally with 13/20).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,574,831 B2 to Benes in view of US 9,663,946 B2 to Frederick.

    PNG
    media_image1.png
    500
    696
    media_image1.png
    Greyscale

Regarding claim 1, Benes discloses a glass panel support structure that supports multi-glazed glass of which a circumferential edge part (See Figure above) is bonded to a frame (See Figure above) that frames all sides, the glass panel support structure comprising: a first structural member (See Figure above) that bonds an indoor-side glass plate of the multi-glazed glass and the frame over an entire circumference; forming a space between the frame and an outer edge of the first structural sealant (arrow points to area where sealant is spaced from the frame; see figure above); and a spacer (See Figure above) provided between glass plates (See Figure above) of the multi-glazed glass over the entire circumference, wherein, along a first direction (See Figure above) perpendicular to an indoor and outdoor direction of the multi-glazed glass, a position of an inner circumferential surface of the spacer (See Figure above) is located on outer circumferential side (See Figure above) with respect to position of the inner circumferential surface of the first structural member (See Figure above).  
Benes does not specifically disclose wherein the first structural member is a sealant.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided a structural sealant to the assembly of Benes between the glass plate and the frame as taught by Frederick so to ensure the glass window structure remains supported to the frame as well as seals the window assembly from intrusion of moisture, dirt, etc. Applying sealants between a glass plate of a window assembly and the frame is notoriously well known in the art.
Regarding claim 2, Benes discloses wherein the inner circumferential surface of the spacer is located on the outer circumferential side with respect to the inner circumferential surface of the first structural sealant (See Figure above).  
Regarding claim 3, Benes discloses wherein, on the inner circumferential surface of the first structural sealant, a backup material (See Figure above) is provided, and, along the first direction, the inner circumferential surface of the spacer is located on outer circumferential side with respect to a boundary surface between the first structural sealant and the backup material (See Figure above).  
Regarding claim 4, Frederick discloses wherein the first structural sealant is filled from an outer circumferential edge of the multi-glazed glass to an outer circumferential edge of the backup material along the first direction (Fig.9).  
Regarding claim 5, wherein the first structural material and the backup material are provided over entire circumference of circumferential edge part of the multi-glazed glass (provided to space and seal the window system and there are located around the circumference of the window).  
Regarding claim 6, wherein the first structural member is spaced apart from a glass support surface of the frame in the first direction (See figure above), and the glass support surface supports circumferential edge part of the multi-glazed glass (See Figure above; Also figure 4 shows a spacer between the window and the support surface).  
Regarding claim 7, Benes in view of Frederick discloses wherein a side surface of the multi-glazed glass on the indoor side is supported by the frame via the first structural sealant, and a space is formed between outer circumferential edge of the multi-glazed glass and the frame (See figure above; also See Frederick).

Response to Arguments
Applicant's arguments filed 22 February 2022 have been fully considered but they are not persuasive. 
Applicant argues that Benes nor Frederick alone or in combination teach “a space between the frame and an outer edge of the first structural sealant”. This is not found to be persuasive. Benes, as shown in the amended figure, shows a space between an outer edge of the sealant and the frame member.
Applicant’s arguments, see Pages 1-3, filed 02/22/2022, with respect to the rejection(s) of claim(s) 1-5, 7, and 8 under Schafheutle have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sylvester.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635